Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on July 12, 2019 for patent application 16/510,025.

Status of Claims
2.	 Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving, monitoring, determining, and storing.
The limitation of data, monitoring, determining, and storing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses the user manually receiving data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 

Furthermore, Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter: software per se.  Claims 16-17 are devoid of any apparent hardware and therefore software per se.  The broadest reasonable interpretation of claims covers software per se, therefore the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  The claimed subject matter falls outside all of the statutory categories.  A claim reciting software per se does not appear to be a process, machine, manufacture, or composition of matter.  Therefore, claims 16-17 are non-statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Logan (U.S. Publication Number: 2006/0186215).
As to independent claim 1, Logan discloses a control system for a bath comprising one or more processors and one or more sensors, wherein: 
the one or more sensors are arranged to sense water flow parameter data as a user fills the bath and to transmit the water flow parameter data to the one or more processors (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]); and 
the one or more processors are arranged to (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of water flowing through the nozzle 101 and a pressure or flow rate sensor for providing a signal value from which the flow rate through the nozzle 101) (see Paragraph [0060]): 
monitor temperature and amount of water during bath filling using the water flow parameter data (e.g., a mode select button may be pressed to cycle the display from one parameter to the next, and a pair of up-down buttons may be used to adjust the temperature, flow rate, spray setting, or volume amount-to a desired value, which has the effect of resetting the remembered state value associated with the currently operative button) (see Paragraph [0054]); 

store the determined water flow parameter values as a pre-set bath-fill option arranged to be used to automatically fill the bath for future use (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to independent claim 13, Logan discloses a controllable bathing apparatus comprising: 
a bath (e.g., tub; bath) (see Paragraph [0052]); 
one or more processors (e.g., microprocessor-controlled water faucet) (see Paragraph [0001]); and 
one or more sensors; wherein the one or more sensors are arranged to sense water flow parameter data as a user fills the bath and to transmit the water flow parameter data to the one or more processors (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]); and 
wherein the one or more processors are arranged to (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of 
monitor temperature and amount of water during bath filling using the water flow parameter data (e.g., a mode select button may be pressed to cycle the display from one parameter to the next, and a pair of up-down buttons may be used to adjust the temperature, flow rate, spray setting, or volume amount-to a desired value, which has the effect of resetting the remembered state value associated with the currently operative button) (see Paragraph [0054]); 
determine water flow parameter values suitable for use to fill the bath based on the monitored temperature and amount of water (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]); and 
store the determined water flow parameter values as a pre-set bath-fill option arranged to be used to automatically fill the bath for future use (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to independent claim 16, Logan discloses a computer application for controlling filling a bath, the computer application being arranged to (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of water flowing through the nozzle 101 and a pressure or flow rate sensor for providing a signal value from which the flow rate through the nozzle 101) (see Paragraph [0060]): 

monitor temperature and amount of water during bath filling using the sensor data (e.g., a mode select button may be pressed to cycle the display from one parameter to the next, and a pair of up-down buttons may be used to adjust the temperature, flow rate, spray setting, or volume amount-to a desired value, which has the effect of resetting the remembered state value associated with the currently operative button) (see Paragraph [0054]); and 
determine water flow parameter values suitable for use to fill the bath based on the monitored temperature and amount of water (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]); and 
store the determined water flow parameter values as a pre-set bath-fill option arranged to be used to automatically fill the bath for future use (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to independent claim 18, Logan discloses a computer-implemented method of determining conditions for automated bath filling, comprising (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of water flowing 
receiving sensor data corresponding to water flow parameters as a user fills the bath (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]); 
monitoring temperature and amount of water during bath filling using the sensor data (e.g., a mode select button may be pressed to cycle the display from one parameter to the next, and a pair of up-down buttons may be used to adjust the temperature, flow rate, spray setting, or volume amount-to a desired value, which has the effect of resetting the remembered state value associated with the currently operative button) (see Paragraph [0054]); 
determining water flow parameter values suitable for use to fill the bath based on the monitored temperature and amount of water (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]); and 
storing the determined water flow parameter values as a pre-set bath-fill option arranged to be used to automatically fill the bath for future use (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to independent claim 19, Logan discloses a computer-implemented method of determining conditions for automated bath filling (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of water flowing through the nozzle 101 and a pressure or flow rate sensor for providing a signal value from which the flow rate through the nozzle 101) (see Paragraph [0060]), comprising: 
in a learning mode, receiving sensor data corresponding to water flow parameters as a user fills the bath (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]); 
monitoring temperature and amount of water during bath filling using the sensor data (e.g., a mode select button may be pressed to cycle the display from one parameter to the next, and a pair of up-down buttons may be used to adjust the temperature, flow rate, spray setting, or volume amount-to a desired value, which has the effect of resetting the remembered state value associated with the currently operative button) (see Paragraph [0054]); 
determining resultant bath conditions and water flow parameter values in line with the resultant bath conditions, based on the monitored temperature and amount of water (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]); and 
storing a pre-set bath-fill option comprising the determined water flow parameter values, the pre-set bath fill option being arranged to be used to automatically fill the bath for future use based on the resultant bath conditions (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended 
As to dependent claim 2, Logan teaches the control system of claim 1, wherein the control system is further arranged to fill the bath in accordance with the pre-set bath-fill option on demand (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to dependent claim 3, Logan teaches the control system of claim 1, wherein the water flow parameter data are used to calculate the temperature and amount of water in the bath after filling (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]). 
As to dependent claim 4, Logan teaches the control system of claim 1, wherein determining the water flow parameter values is performed by calculating water flow parameter values suitable for use to fill the bath to the calculated temperature and amount (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]). 
As to dependent claim 5, Logan teaches the control system of claim 1, wherein the water flow parameters are one or more parameters selected from the group consisting of flow rate, flow temperature, and flow duration (e.g., a mode select button may be pressed to cycle the display from one parameter to the next, and a pair of up-down buttons may be used to adjust the temperature, flow rate, spray setting, or volume amount-to a desired value, which has the effect of resetting the remembered state value associated with the currently operative button) (see Paragraph [0054]). 
As to dependent claim 6, Logan teaches the control system of claim 1, wherein a single flow rate value, a single temperature value and a single flow duration value are determined as the pre-set bath fill option water flow parameter values, irrespective of how many times any of flow rate, flow temperature and flow duration varied during filling the bath (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to dependent claim 7, Logan teaches the control system of claim 1, wherein the flow parameter values are selected for efficiency of water heating (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]). 
As to dependent claim 8, Logan teaches the control system of claim 1, wherein the flow parameter values are selected to account for safety settings, such as starting from full cold flow for a set period to reduce scald risk (e.g., as a safety precaution, overly-hot water could be prevented from 
As to dependent claim 9, Logan teaches the control system of claim 1, wherein the amount of water is one of depth and volume of the bath (e.g., faucet control may also include a volume limit control which the user can employ to set a limit on the total volume of water that should be dispensed by the faucet each time it is turned on, with the faucet automatically turning off after the limit is reached, or issuing an alarm if the limit is exceeded) (see Paragraph [0012]). 
As to dependent claim 10, Logan teaches the control system of claim 1, wherein, if a determined amount of water in the bath is above a threshold value, a set value is used in place of the determined amount in the pre-set bath-fill option (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to dependent claim 11, Logan teaches the control system of claim 1, wherein the determination of water flow parameter values takes into account one or more of the following: i. ambient temperature; ii. time of year; iii. location; iv. material of the bath; v. volume of the bath; vi. overflow level of the bath; vii. performance characteristics of a water heating system arranged to heat the water supplied to the bath; and viii. safety settings (e.g., as a safety precaution, overly-hot water 
As to dependent claim 12, Logan teaches the control system of claim 1 wherein the determination of water flow parameter values comprises use of one or more look-up tables (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to dependent claim 14, Logan teaches the controllable bathing apparatus of claim 13, wherein the bath has one or more taps and at least one of the one or more sensors are located in, on or near the one or more taps (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of water flowing through the nozzle 101 and a pressure or flow rate sensor for providing a signal value from which the flow rate through the nozzle 101) (see Paragraph [0060]). 
As to dependent claim 15, Logan teaches the controllable bathing apparatus of claim 14, wherein all of the sensors are located in or on the one or more taps and arranged to sense water flow parameter data of the water flowing through the one or more taps (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature 
As to dependent claim 17, Logan teaches the computer application of claim 16, wherein the sensor data are water flow parameter data of the water flowing through one or both of: (i) one or more taps arranged to fill the bath; (ii) one or more valves arranged to control water flow into the bath (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]). 
As to dependent claim 20, Logan teaches the method of claim 19, wherein the sensor data are water flow parameter data of the water flowing through one or both of: (i) one or more taps arranged to fill the bath; (ii) one or more valves arranged to control water flow into the bath (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117